         Case 6:20-cv-01121-ADA-JCM Document 4 Filed 01/12/21 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

LIBERTY     MUTUAL                      FIRE       §
INSURANCE COMPANY,                                 §
                                                   §
                Plaintiff,                         §
                                                   §   CASE NO. 6:20-CV-01121-ADA-JCM
v.                                                 §
                                                   §
USA LINES, LLC, ET. AL.,                           §
                                                   §
                Defendants.                        §
                                                   §

           DOCKET CONTROL ORDER PURSUANT TO RULES 16(b) AND 26(f)

         Came for consideration the above-styled matter. IT IS HEREBY ORDERED that

the parties confer pursuant to Federal Rule of Civil Procedure 26(f) and file with the Court,

on Monday, February 8, 2021, both a joint proposed scheduling and discovery plan

reflecting the Rule 26(f) criteria AND a completed version of the Court’s standard

Scheduling Order. 1 The parties or their counsel shall confer, complete and prepare the

form, obtain the appropriate signatures, and e-mail the proposed scheduling order in Word

format              to              jennifer_galindo-beaver@txwd.uscourts.gov                      and

kyle_gardner@txwd.uscourts.gov no later than the end of business, 5:00 pm on February

8, 2021.

         During the Rule 26(f) meeting, the parties or their counsel shall discuss the nature

and basis of their claims and defenses, the possibilities for prompt settlement or res olution




1
   The Scheduling Order can be accessed online at the Court’s website: https://www.txwd.uscourts.gov/wp-
content/uploads/Standing%20Orders/Waco/Manske/Proposed%20Scheduling%20Order%20for%20U.S.%20Magist
rate%20Judge%20Manske.pdf


                                             Page 1 of 5
       Case 6:20-cv-01121-ADA-JCM Document 4 Filed 01/12/21 Page 2 of 5




of the case, and the scope and type of discovery, including electronic discovery. The parties

shall also arrange for the disclosures required by Rule 26(a)(1) and develop their joint

proposed scheduling/discovery plan. These are the minimum requirements for the meeting.

The parties are encouraged to have a comprehensive discussion and are required to approach

the meeting cooperatively and in good faith. The discussion of claims and defenses shall be

a substantive, meaningful discussion. In addressing settlement or early resolution of the

case, the parties are required to explore the feasibility of ADR between themselves as well.

If the parties elect not to participate in an early ADR effort, the Court may nonetheless

require a settlement conference shortly before trial.

       In addressing the Rule 26(a)(1) disclosures, the parties shall discuss the appropriate

timing, form, scope or requirement of the initial disclosures, keeping in mind that

Rule 26(a)(1) contemplates the disclosures will be made by the date of the Rule 16(b) initial

scheduling conference and will include at least the categories of information listed in

the rule. Rule 26 affords the parties flexibility in the scope, form and timing of disclosures

under both Rule 26(a)(1) (initial disclosures) and Rule 26(a)(2) (expert witness disclosures),

but the parties' agreement on disclosures is subject to approval by the undersigned. In their

discussion of disclosures, counsel shall address issues of relevance in detail, with each party

identifying what it needs and why. The discussion shall include the sequence and timing of

follow-up discovery, including whether that discovery should be conducted informally or

formally and whether it should be conducted in phases to prepare for filing of par ticular

motions or for settlement discussions.

       In addressing electronic discovery, the parties shall discuss what electronic sources

each party will search, difficulty of retrieval, preservation of records, the form of production



                                          Page 2 of 5
       Case 6:20-cv-01121-ADA-JCM Document 4 Filed 01/12/21 Page 3 of 5




(electronic or hard-copy, format of production, inclusion of meta-data, etc.), cost of

production and which party will bear the cost, privilege/waiver issues, and any other

electronic discovery issues present in the case. Before engaging in the Rule 26 discussion,

the parties should determine who is most familiar with the client's computer system, what

electronic records the client maintains, how the client's electronic records are stored, the

difficulty/ease of retrieving various records, the existence and terms of the client's do cument

retention/destruction policy, and whether the client has placed a "litigation hold" preventing

destruction of potentially relevant records.

       Finally, the Court ORDERS discovery disputes be resolved in the following manner:

(1)    The parties will confer and             fully comply with Federal Rule of Civil

       Procedure 37(a)(2) and Local Rule AT-4(e) by undertaking sincere and good-faith

       efforts to resolve all differences without the undersigned’s action or intervention.

(2)    If reasonable, good faith efforts are made by all parties to resolve the dispute(s)

       without success, the parties will then schedule a telephonic conference with the

       undersigned to resolve the disputes BEFORE filing any motion. Filing a motion

       before exhaustion of these steps may result in summary denial of a compel motion.

(3)    If the conference does not resolve the dispute, the Court will then entertain a motion

       to compel, for protective order, or for other relief. The moving party shall comply

       with Federal Rule of Civil Procedure 37(a)(2) and Local Rule AT-4(e) in preparing

       such motion and will submit the appropriate certifications to the Court.

(4)    The Court may refuse to hear any discovery motion for noncompliance with any of

       the above, including failure to make a good faith effort to resolve the dispute.




                                          Page 3 of 5
       Case 6:20-cv-01121-ADA-JCM Document 4 Filed 01/12/21 Page 4 of 5




       The Court may also award costs and / or reasonable attorney’s fees for noncompliance

       with the above steps.

If a dispute arises in the limited situations where compliance with the above is unfeasible

(for example, during a deposition), the parties may contact the undersigned’s chambers for

an immediate conference on the dispute. This should be considered an option of last resort.

       The Court would also like to relay the following to the parties:


   •   1. Please be sure to track the language of Local Rule CV-7. This rule modifies the
       response deadline for non-dispositive motions from 14 days to 7 days; it also allows the
       Court to grant motions where responses are untimely. Additionally, CV-7 requires that all
       motions be titled "Opposed" or "Unopposed" and include a certificate of conference.

   •   2. Judge Manske is available as a free mediator for the matters before the Court. Please
       contact the Court if this potential solution is of interest to you. Please note that, for the
       time being, no mediations will be set until pandemic conditions abate.

   •   3. The Court has recently faced a spate of discovery objections that do not track the 2015
       amendments to the Federal Rules. Please remember that boilerplate objections are
       unacceptable.

   •   4. In addition to tracking the 2015 amendments to the Federal Rules, be sure to note the
       condition precedent in the Docket Control Order in this matter that requires a telephonic
       conference before filing a motion to compel.

   •   5. Judge Manske is available during depositions if you feel a deponent is being evasive
       or his or her respective counsel is improperly objecting or invoking privilege. Please call
       the Court if this is happening; Judge Manske will resolve the matter and admonish the
       deponent to respond appropriately.

   •   6. Judge Manske and Judge Albright are not opposed to counsel contacting their
       respective law clerks for matters of preference or non-substantive matters. Both Judges'
       clerks are well-trained on what is or isn't a substantive matter and will refuse to
       communicate in an ex-parte manner on any substantive matters.




                                            Page 4 of 5
      Case 6:20-cv-01121-ADA-JCM Document 4 Filed 01/12/21 Page 5 of 5




SO ORDERED this 12th day of January, 2021.




                               THE HONORABLE JEFFREY C. MANSKE
                               UNITED STATES MAGISTRATE JUDGE




                                   Page 5 of 5
